Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 require radiating first and second electromagnetic radiation having first and second wavelengths onto a measurement point or region of an object “…., without emitting radiation onto the at least measurement point or onto the region of the object surface, or without emitting the radiation utilized for surface capturing, in a wavelength range between the first wavelength and the second wavelength”
The punctuation of this statement makes the meets and bounds of the claims unclear as the first phrase “…., without emitting radiation onto the at least measurement point or onto the region of the object surface,” and the second phrase “or without emitting the radiation utilized for surface capturing,” contract the requirement that radiation be emitted onto the surface. The final phrase “, in a wavelength range between the first wavelength and the second wavelength” indicates that the prohibition on emitting radiation is only to be applied between the two wavelengths, however it is unclear whether this final phrase is tied to both the first and second phrase, or only one of the first or second phrases due to the many commas and “or” statements. Thus when attempting construe the scope of the claims the meets and bounds of the subject matter are unclear. 
For the purposes of examination the examiner will interpret the claim as emitting the first and second radiation at the first and second wavelengths onto the target while not emitting radiation between the first and second wavelengths as seems to be the inventors intention. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coutureir et al (2014/0218504 hereafter Cout).
In regard to claim 1 discloses an apparatus for capturing an object surface comprising:
a radiation generation device having at least one beam source (Cout Fig. 5 and pars 25-26 note laser sources 58 and 59), and being configured to:
radiate a first electromagnetic radiation having a first wavelength and a second electromagnetic radiation having a second wavelength onto at least one measurement point of the object surface to be measured or onto a region of the object surface to be measured, the region including the at least one measurement point, without emitting radiation onto the at least one measurement point of the object or onto the region of the object surface or onto the region of the object surface, or without emitting the radiation utilized for surface capturing, in a wavelength range between the first wavelength and the second wavelength (Cout Fig. 5 and pars 25-27 note first laser source 58 emitting radiation at a first wavelength of 620-660nm onto board surface 56 within scanning zone 54, also note second laser source 59 emitting radiation at a second wavelength of 515 nm onto board surface 56 within scanning zone 54);
a capturing device configured to capture for the at least one measurement point at least one first measurement value and at least one second measurement value, the at least one first measurement value being based on the radiation having the first wavelength and being reflected by the object surface and the at least one second measurement value being based on the radiation having the first wavelength and being reflected by the object surface and the at least one second measurement value being based on the radiation having the second wavelength and being reflected by the object surface (Cout pars. 28-30 note obtaining intensity color images of each radiation wavelength of the measurement area); and
each of the at least one first measurement value and the at least one second measurement value being a distance value representing a distance between the capturing device and the object surface (Cout par. 30 note triangulating a surface profile of the measurement area for each color image, note that the profile is measured as a range, or distance, between the image sensor and the measured surface).

In regard to claims 4 and 5 refer to the statements made in the rejection of claim 1 above. Cout further discloses the apparatus is configured to radiate the first electromagnetic radiation having the first wavelength and the second electromagnetic radiation having the second wavelength onto the object surface with intensities that deviate from one another and a radiation attenuator configured to attenuate at least one of the first electromagnetic radiation having the first wavelength and the second electromagnetic radiation having the second wavelength before the first and second electromagnetic radiations are captured by the capturing device (Cout pars 25 and 27 note the laser sources 58 and 59 are attenuated by selection of a fan angle to achieve a desired intensity, further note that source 58 is attenuated over a 30 degree angle, whereas source 59 is attenuated over a 10 degree angle, also note that par. 27 indicates that the intensity of each image, after angle selection is the same hence Cout implicitly discloses that the intensity of the laser source 58 differs from that of laser source 59 as laser source 58 must be attenuated over a greater angle in order to achieve the same intensity as laser source 59 at the measured object surface, finally note that claim 5 includes an “or” statement, since the first limitation is provided the second limitation regarding imager sensitivity is not required and is not addressed here). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Cout further discloses that the radiation generation device is configured to radiate the first electromagnetic radiation having the first wavelength and the second electromagnetic radiation having the second wavelength onto the object surface substantially along or parallel with a respect to a common radiation axis (Cout Fig. 5 and par. 26 note beams from the first and second laser sources 58 and 59 are co-planar).

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Cout further discloses:
an information determining device configured to determine object information based on the at least one first measurement value and the at least one second measurement value, wherein for the at least one measurement point, or for each of the at least one measurement point, at least one of the at least one first measurement value and the at least one second measurement value is taken into account (Cout par. 28 note computer 69 for generating intensity color images further note par. 28 describing using both red and green intensity images to distinguish between heartwood and sapwood).  

In regard to claim 10 refer to the statements made in the rejection of claim 9 above. the information determining device is configured to take into account only one of the at least one first measurement value or the at least one second measurement value for the at least one measurement point and or and/or to determine a total measurement value based on the at least one first measurement value and the at least one second measurement value for the at least one measurement point (Cout par. 28 note distinguishing dark and pale areas using only the red color image, also note par. 30 determining a profile of the board surface separately for each intensity image). 

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Cout further discloses that the radiation generation device includes a first beam source configured to generate the first electromagnetic radiation and a second beam source configured to generate the second electromagnetic radiation, and wherein each of the first and second beam sources is configured as a laser source (Cout pars 25 and 27 note laser sources 58 and 59). 

In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Cout further discloses that the wavelength range in which the radiation is not radiated and which lies between the first and second wavelengths is at least 50 nm (Cout pars 25-27 note first laser source 58 at 660nm and second laser source 59 at 510 nm hence  wavelength range of 150nm). 

In regard to claim 13 refer to the statements made in the rejection of claim 1 above. the wavelength range in which the radiation is not radiated and which lies between the first and second wavelengths is at least 100 nm (Cout pars 25-27 note first laser source 58 at 660nm and second laser source 59 at 510 nm hence  wavelength range of 150nm). 

Claim 15 recites a method substantially corresponding to the system of claim 1 above. Refer to the statements made in regard to claim 1 for the rejection of claim 15 which will not be repeated here for brevity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cout in view of Tin et al (20140049779).
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Cout discloses irradiating the measured object surface with radiation of the first and second wavelength alternatively, and obtaining separate color images by de-interlacing (Cout pars 26-28). It is noted that Cout does not disclose simultaneous illumination. However, Tin discloses an apparatus for measuring a surface using electromagnetic radiation having at least first and second wavelengths where the radiation generation device is configured to radiate the first electromagnetic radiation having the first wavelength and the second electromagnetic radiation having the second wavelength at least temporarily simultaneously onto the object surface (Tin Fig 1A-C and par. 33 note multi-wavelength illumination 101 including a plurality of light sources also note par. 25 light sources are applied simultaneously also note pars 46-50 for capturing images of a simultaneously illuminated surface). 
It is therefore considered obvious that one of ordinary skill in the art, before the effective filing date of the invention, would recognize the advantage of modifying the capture system of Cout to perform image capturing using simultaneous illumination of the surface with plural radiation wavelengths as taught by Tin in order to allow measurement of surface roughness as suggested by Tin (Tin par. 54)
In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Tin further the capturing device is configured to capture a reflected radiation having the first and second wavelengths during a simultaneous radiation (Tin pars 25 and 37 note illumination sources operate simultaneously, further note Fig. 1C capturing images reflected from a measured surface). 
In regard to claim 8 refer to the statements made in the rejection of claim 3 above. Cout further discloses separating color images (Cout par. 28, note de-interlacing the images). It is noted that Cout does not disclose optically separating reflected radiation during simultaneous radiation. However, Tin further discloses a capturing device that includes an optical separating element configured to divide the reflected radiation reflected by the object surface into a first radiation component and a second radiation component (Tin Fig. 1C-G and pars 33-49 note multi-spectral sensor system 105, particularly note pas 47-48 for sensor systems that optically separate reflected radiation using filters). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of further modifying Cout to include an optical separating element as taught by Tin in order to allow for image capture of the simultaneously irradiated surface noted in claim 3 above (Tin par. 46 note spectral imaging system used to capture images of the irradiated surface). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cout in view of Konno et al (2017/0276476)
In regard to claim 6 refer to the statements made in the rejection of claim 1 above. It is noted that Cout does not disclose that the first and second electromagnetic radiation are radiated onto the surface at an angle with respect to one another. However Konno discloses an apparatus for measuring a surface using electromagnetic radiation in which first and second sources of radiation are radiated onto a surface at an angle with respect to each other (Konno Fig. 2A and par. 98 note light source 103 and 105 projecting light at an angle with respect to one another). 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of modifying the laser light sources of Cout in order to have an angle with respect to each other as taught by Konno in order to accurately measure the shape of the inspected object regardless of surface roughness as taught by Konno (Konno par. 13)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cout in view of Keshavmurthey et al (2012/0307260).
In regard to claim 14 refer to the statements made in the rejection of claim 1 above. Cout discloses use of radiation of different wavelengths including a radiation source corresponding to blue light (Cout par. 27 note any other appropriate laser may be used, also note par. 29 laser source venerating blue light). It is noted that Cout does not explicitly disclose a wavelength such that the wavelength range in which the radiation is not radiated and which lies between the first and second wavelengths is at least 200 nm. However, Keshavmurthey discloses an apparatus for measuring a surface using electromagnetic radiation having a wavelength of blue light with a wavelength of 450nm (Keshavmurthey par. 58). 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of utilizing a blue laser with a wavelength of 450 nm as suggested by Keshavmurthey to generate illumination radiation in the invention of Cout in order to allow for full color RGB imaging as suggested by Cout (Cout par. 29). Note that using such a light source would provide a range of 210 nm between the 660 nm radiation source of Cout and the 450nm blue laser source provided by the combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170224272 A1	LIU; Zhaohua et al.
US 20180143415 A1	Hollricher; Olaf et al.
US 20180348537 A1	NAFTALI; Matan et al.
US 20190331757 A1	Motzer; William P. et al.
US 20200138553 A1	FAN; Chuanmao et al.
US 4848908 A		Huang; Cheng-Chung
US 5349440 A		DeGroot; Peter
US 6038028 A		Grann; Eric B. et al.
US 6781699 B2		Dunn; Thomas J. et al.
US 8179534 B2		Sesko; David William et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423